 



Exhibit 10.6
TERMINATION AGREEMENT
(AIRCRAFT LEASE AGREEMENT)
THIS TERMINATION AGREEMENT (the “Termination Agreement”) is made and entered
into effective as of the 31st day of October, 2007, between Capitaline Flight
Services, LLC a South Dakota limited liability company, with its principal
office in Brookings, South Dakota (“Lessor”); and US BioEnergy Corporation, a
South Dakota corporation, with its principal office in Inver Grove Heights,
Minnesota, (“Lessee”).
     A. Lessor and Lessee are parties to that certain Aircraft Lease Agreement,
September 20, 2007 (the “Aircraft Lease Agreement”), pursuant to which Lessor
leased to Lessee on an hourly basis that certain 2007 Cessna T206H Turbo
Stationair, NAV III, Manufacturer’s Serial Number T20608758, Federal Aviation
Administration (“FAA”) Registration Mark N2451A, and the appliances,
communications equipment, accessories, instruments and other items of equipment
installed thereon (the “Aircraft’) to Lessee, and Lessee leased the Aircraft
from Lessor on such hourly basis; and
     B. The parties have mutually agreed to terminate the Aircraft Lease
Agreement in accordance with the terms and conditions set forth below.
     For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
     1. The Aircraft Lease Agreement is terminated effective October 31, 2007
(the “Termination Date”), and all obligations of Lessor to Lessee and all rights
and obligations of Lessee as to the Aircraft pursuant to the Aircraft Lease
Agreement shall immediately cease and terminate; provided that the following
provisions of the Aircraft Lease Agreement shall survive the Termination Date:
(a) Paragraph 4.a., with respect to Lessee’s obligation to remove any liens
place on the Aircraft as a result of Lessee’s actions or inactions under the
Aircraft Lease Agreement; (b) Paragraph 5, with respect to any actions or
inactions of Lessee in connection with the registration of the Aircraft;
(c) Paragraph 6, with respect to the obligations of either party to be
responsible for or reimburse the other party for costs or expenses in connection
with maintenance, repairs and inspections of the Aircraft., and the rights and
obligations of the parties with respect to the Aircraft Documents; and
(d) Paragraphs 8.b. and 8.c..
     2. Lessee shall remain liable to the Lessor for any arrears in Rent or
other amounts due under the Aircraft Lease Agreement with respect to events or
circumstances arising under the Aircraft Lease Agreement or in connection with
Lessee’s lease and use of the Aircraft, in each case prior to the Termination
Date.
     In Witness Whereof, the parties have executed this Termination Agreement as
of the date first set forth above.

                      Lessor:       Lessee    
 
                    Capitaline Flight Services, LLC       US BioEnergy
Corporation
 
                   
By:
  /s/ Jill L. Wilts       By:   /s/ Gregory S. Schlicht    
 
                   
 
                   
Title:
  VP        Title:   VP, General Counsel and Corporate Secretary     
 
                   

